                           1 JONATHAN W. CARLSON
                             Nevada Bar No. 10536
                           2 TODD W. BAXTER
                             Admitted Pro Hac Vice
                           3 GREGORY S. MASON
                             Admitted Pro Hac Vice
                           4 McCORMICK, BARSTOW, SHEPPARD,
                             WAYTE & CARRUTH LLP
                           5 8337 West Sunset Road, Suite 350
                             Las Vegas, Nevada 89113
                           6 Telephone:    (702) 949-1100
                             Facsimile:    (702) 949-1101
                           7 jonathan.carlson@mccormickbarstow.com
                             todd.baxter@mccormickbarstow.com
                           8 greg.mason@mccormickbarstow.com

                           9 ERON Z. CANNON
                             Nevada Bar No. 8013
                          10 FAIN ANDERSON VANDERHOEF
                             ROSENDAHL O’HALLORAN SPILLANE PLLC
                          11 701 5th Avenue #4750
                             Seattle, Washington 98104
                          12 Telephone:    (206) 749-0094
                             Facsimile:    (206) 749-0194
                          13 eron@favros.com

                          14 Attorneys for Plaintiffs/Counterdefendants

                          15                              UNITED STATES DISTRICT COURT
                          16                                    DISTRICT OF NEVADA
                          17 ALLSTATE INSURANCE COMPANY,                    CASE NO.         2:15-cv-01786-APG-DJA
                             ALLSTATE PROPERTY & CASUALTY
                          18 INSURANCE COMPANY, ALLSTATE
                             INDEMNITY COMPANY, and ALLSTATE                MOTION TO SUBSTITUTE
                          19 FIRE & CASUALTY INSURANCE                      DESIGNATED LOCAL COUNSEL ON
                             COMPANY,                                       GREGORY SCOTT MASON’S VERIFIED
                          20                                                PETITION FOR PERMISSION TO
                                         Plaintiffs,                        PRACTICE IN THIS CASE
                          21
                                   v.
                          22
                             RUSSELL J. SHAH, MD, DIPTI R. SHAH,
                          23 MD, RUSSELL J. SHAH, MD, LTD., DIPTI
                             R. SHAH, MD, LTD., and RADAR
                          24 MEDICAL GROUP, LLP dba UNIVERSITY
                             URGENT CARE, DOES 1-100, and ROES
                          25 101-200,

                          26                Defendants.

                          27
                               AND RELATED CLAIMS
                          28
MCCORMICK, BARSTOW,                                                                        Case No. 2:15-cv-01786-APG-DJA
 SHEPPARD, W AYTE &
   CARRUTH LLP                      MOTION TO SUBSTITUTE DESIGNATED LOCAL COUNSEL ON GREGORY SCOTT MASON’S
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                      VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS CASE
                           1            On April 15, 2021, this Court issued an order [Doc. 392] granting the Verified Petition for

                           2 Permission to Practice Pro Hac Vice as to Gregory Scott Mason [Doc. 391] and approving

                           3 Designation of Local Counsel Dylan P. Todd.

                           4            Mr. Todd has changed law firms and has now disassociated from this case. Therefore,

                           5 plaintiffs hereby designate Jonathan W. Carlson, Nevada Bar No. 10536, as associate resident

                           6 counsel in this action. Mr. Carlson’s contact information is as follows:

                           7                                         Jonathan W. Carlson #10536
                                                              McCORMICK, BARSTOW, SHEPPARD,
                           8                                         WAYTE & CARRUTH LLP
                                                                  8337 West Sunset Road, Suite 350
                           9                                          Las Vegas, Nevada 89113
                                                                    Telephone:    (702) 949-1100
                          10                                        Facsimile:    (702) 949-1101
                                                              jonathan.carlson@mccormickbarstow.com
                          11
                                        DATED this 24th day of May, 2021
                          12
                                                                       McCORMICK, BARSTOW, SHEPPARD,
                          13                                           WAYTE & CARRUTH LLP
                          14

                          15                                           By          /s/ Todd W. Baxter
                                                                            Jonathan W. Carlson, Nevada Bar No. 10536
                          16                                                Todd W. Baxter, Admitted Pro Hac Vice
                                                                            Gregory S. Mason, Admitted Pro Hac Vice
                          17                                                MCCORMICK, BARSTOW, SHEPPARD,
                                                                            WAYTE & CARRUTH LLP
                          18                                                8337 West Sunset Road, Suite 350
                                                                            Las Vegas, Nevada 89113
                          19
                                                                            Eron Z. Cannon, Nevada Bar No. 8013
                          20                                                FAIN ANDERSON VANDERHOEF ROSENDAHL
                                                                            O'HALLORAN SPILLANE PLLC
                          21                                                701 Fifth Avenue, Suite 4750
                                                                            Seattle, Washington 98104
                          22
                                                                            Attorneys for Plaintiffs/Counterdefendants
                          23

                          24 IT IS SO ORDERED.

                          25 Dated:        May 25        , 2021
                                                                             UNITED STATES DISTRICT JUDGE
                          26
                               003246-001559 7637634.1
                          27

                          28
MCCORMICK, BARSTOW,
                                                                           2                 Case No. 2:15-cv-01786-APG-DJA
 SHEPPARD, W AYTE &
   CARRUTH LLP                        MOTION TO SUBSTITUTE DESIGNATED LOCAL COUNSEL ON GREGORY SCOTT MASON’S
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                        VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS CASE
                           1                                      PROOF OF SERVICE
                           2 STATE OF CALIFORNIA, COUNTY OF FRESNO

                           3         At the time of service, I was over 18 years of age and not a party to this action. I am
                             employed in the County of Fresno, State of California. My business address is 7647 North Fresno
                           4 Street, Fresno, CA 93720.

                           5         On May 24, 2021, I served true copies of the following document(s) described as MOTION
                             TO SUBSTITUTE DESIGNATED LOCAL COUNSEL ON GREGORY SCOTT MASON’S
                           6 VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS CASE on the interested
                             parties in this action as follows:
                           7
                              Dennis L. Kennedy, Esq.
                           8 Joseph A. Liebman, Esq.
                              Joshua P. Gilmore, Esq.
                           9 Andrea Champion, Esq.
                              BAILEY KENNEDY
                          10 8984 Spanish Ridge Avenue
                              Las Vegas, NV 89148-1302
                          11 Telephone:        (702) 562-8820
                              Facsimile:       (702) 562-8821
                          12 dkennedy@baileykennedy.com
                              jliebman@baileykennedy.com
                          13 jgilmore@baileykennedy.com
                              achampion@baileykennedy.com
                          14 SRusso@baileykennedy.com
                              AMattox@baileykennedy.com
                          15 ALacroix@baileykennedy.com

                          16
                                     BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
                          17 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the case who
                             are registered CM/ECF users will be served by the CM/ECF system. Participants in the case who
                          18 are not registered CM/ECF users will be served by mail or by other means permitted by the court
                             rules.
                          19
                                     I declare under penalty of perjury under the laws of the United States of America that the
                          20 foregoing is true and correct and that I am employed in the office of a member of the bar of this
                             Court at whose direction the service was made.
                          21
                                     Executed on May 24, 2021, at Fresno, California.
                          22

                          23
                                                                                    /s/ Mary M. Souders
                          24                                                  Mary M. Souders
                          25

                          26

                          27

                          28
MCCORMICK, BARSTOW,                                                                        Case No. 2:15-cv-01786-APG-DJA
 SHEPPARD, W AYTE &
   CARRUTH LLP                      MOTION TO SUBSTITUTE DESIGNATED LOCAL COUNSEL ON GREGORY SCOTT MASON’S
8337 W. SUNSET RD, SUITE 350
    LAS VEGAS, NV 89113                      VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS CASE
